Citation Nr: 1608688	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran had active service from September 1979 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned staged ratings of 10, 30 and 50 percent for PTSD, effective May 6, 2009, August 16, 2011, and April 25, 2013, respectively.

After remanding the PTSD claim for additional development in December 2012, the Board, in a February 2014 decision, granted an initial rating of 50 percent for PTSD prior to April 25, 2013, and a 70 percent rating thereafter.  In addition, the Board determined that the issue of unemployabilty had been raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)) and remanded the derivative TDIU issue for RO development. 

Thereafter, based on results of a new psychiatric examination, the RO, in a January 2015 rating decision, increased the rating for the Veteran's PTSD to 100 percent, effective June 30, 2014.  The derivative TDIU claim has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The issue of entitlement to a TDIU from June 30, 2014, is moot.

2.  The Veteran left his job on September 24, 2012, due to his service-connected PTSD.





CONCLUSION OF LAW

1.  Entitlement to a TDIU from June 30, 2014, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

2.  From Sept 24, 2012, to June 30, 2014, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant a TDIU as of the Veteran's last date of employment herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II.  TDIU

Here, the Veteran's TDIU request has been raised on a derivative basis, as a part of his initial rating for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has reported to VA medical examiners that he is not capable of employment because he cannot tolerate to be around people; he gets very anxious around them.  He also reports being severely claustrophobic.  He indicates that he last worked in September 2012 at the Durham VA Medical Center (VAMC), after having worked there for four years.  He stated that he retired because he could "no longer handle it."  He also indicated that he had recently undergone a bone marrow transplant due to myelodysplastic syndrome which he stated also affects his employability.  See May 2014 VA general medical examination report.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran in this case is service connected for two disabilities - PTSD and hypertension.  As relevant here, from April 25, 2013, his PTSD was rated as 70 percent disabling and his hypertension was rated as 10 percent disabling, for a combined rating of 70 percent from April 25, 2013.  From June 30, 2014, forward, the RO assigned a 100 percent rating for the Veteran's PTSD and his hypertension remained 10 percent disabling, for a combined rating of 100 percent rating from June 30, 2014. 

From June 30, 2014, forward

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (2015).

In this case, the Board finds that the issue of entitlement to a TDIU from June 30, 2014, forward must be dismissed as moot.  As indicated, he is currently in receipt of a 100 percent schedular rating for PTSD.  The Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, as discussed in further detail below, the medical evidence affirmatively shows that the Veteran's PTSD symptoms hinder his ability to maintain employment.  Notably, the Veteran does not contend that a TDIU is warranted based solely upon his remaining service-connected disability which is hypertension (10% percent disabling).  There is entirely no indication that his ability to obtain or maintain employment is significantly impacted by his hypertension.  In fact, after examining the Veteran in May 2014, a VA medical examiner stated that the Veteran's hypertension should have no significant impact on his ability to work a physical or sedentary job. (See VA General Medical Examination Report dated on May 23, 2014 and located on "Virtual VA").  In addition, the Veteran himself does not assert that his hypertension impacts his employability.

Accordingly, because the Veteran is in receipt of a 100 percent rating for PTSD from June 30, 2014, and his remaining service-connected disability is not shown to impact his employability, entitlement to a TDIU is rendered moot from June 30, 2014, forward.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

Rating Period on Appeal Prior to June 30, 2014

Prior to June 30, 2014, however, the Veteran had less than a total rating.  He had a combined 60 percent rating from May 6, 2009, and a combined 70 percent rating from April 25, 2013.  Therefore, from April 25, 2013, forward, he met the schedular criteria for a TDIU.

Although he did not meet the minimum schedular percentage requirements for a TDIU for the entire period under review, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected."  Id.   at *5. . Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105  (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id.  at *5 fn 4. 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434   (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

When this case was remanded in February 2014, the Board noted that the evidence was unclear as to whether the Veteran was currently employed.  Pursuant to the Board's remand, the RO sent the Veteran a letter in March 2014 notifying him how to substantiate a claim for a TDIU and enclosed a TDIU application for completion.  However, there is no indication that he returned the TDIU application or provided the RO with any further evidence in support of the claim.  Nonetheless, the Board finds that the medical evidence since added to the record coupled with the remaining evidence is sufficient to decide the claim.  

On review of all evidence, both lay and medical, the Board finds that the Veteran is entitled to a TDIU for a portion of the rating period on appeal prior to June 30, 2014.  As reflected above, the Veteran asserts that he stopped working at the Durham VAMC in September 2012, in large part, due to his PTSD symptoms.  Notably, a VA clinical psychologist interviewed the Veteran in June 2014 and essentially found him to be unemployable due to his service-connected PTSD.  This June 2014 VA psychologist determined that the Veteran's PTSD symptoms, to include depressed mood, sleep disturbances, and decreased motivation, were likely hindering his ability to sustain a consistent attendance at a work setting.  In addition, the psychologist noted that the Veteran's short and long-term memory impairment and concentration difficulties are likely to impair his ability to learn, maintain work-related information, and effectively perform work responsibilities.  Lastly, the psychologist indicated that the Veteran's PTSD symptoms of suspiciousness and hypervigilance are likely to impede his ability to work with others in an effective manner.  The Board finds the June 2014 VA assessment highly persuasive and probative as to the Veteran's occupational impairment secondary to his PTSD.  

The Board recognizes that the Veteran has a non-service connected blood disorder that may have some impact in his inability to work; this however does not negate the psychologist's opinion that the Veteran's PTSD alone prevented him from maintaining his job.  

In resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a TDIU from the day he stopped working, September 24, 2012, to June 30, 2014.  Accordingly, entitlement to TDIU is granted for this time period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

ORDER

The issue of entitlement to a TDIU from June 30, 2014, is dismissed. 

A TDIU is granted from September 24, 2012, to June 30, 2014, subject to the laws and regulations governing monetary benefits.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


